Case: 19-12586   Date Filed: 02/25/2020   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12586
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:19-cv-01208-TCB



FLOYD C. MITCHELL,

                                                             Plaintiff-Appellant,

                                     versus

JUDGE TANGELA M. BARRIE,
Chief Judge, Superior Court of Dekalb County,
in Official Capacity,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (February 25, 2020)

Before NEWSOM, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
               Case: 19-12586     Date Filed: 02/25/2020     Page: 2 of 4


      Proceeding pro se, Floyd C. Mitchell sued Tangela M. Barrie, Chief Judge

of the Superior Court of Dekalb County, in her official capacity, alleging that she

violated federal law by ordering Mitchell to pay child support. Mitchell’s

complaint argued that federal law prohibits Veteran’s benefits, his only income,

from being attached by court order.

      Construing Mitchell’s complaint as a suit for monetary damages, the district

court held that “a judge is protected by absolute immunity from a suit for damages

‘for a judicial act taken within [her] court’s jurisdiction.’” Mitchell v. Barrie, No.

1:19-cv-1208-TCB, slip op. at 3 (N.D. Ga. June 11, 2019) (quoting Cleavinger v.

Saxner, 474 U.S. 193, 199 (1985)). Accordingly, the district court dismissed the

suit. See 28 U.S.C. § 1915(e)(2)(B)(iii) (“[T]he court shall dismiss the case at any

time if the court determines that . . . the action or appeal . . . seeks monetary relief

against a defendant who is immune from such relief.”).

      Mitchell then filed a “motion for rehearing,” arguing that his complaint

sought declaratory relief, not damages. The district court construed this as both a

Rule 60(b) motion for reconsideration and a motion for leave to amend the

complaint. It denied the motion on both grounds. First, it held that because

Mitchell’s suit asked the district court to find Judge Barrie’s prior state order




                                            2
               Case: 19-12586      Date Filed: 02/25/2020      Page: 3 of 4


incorrect as a matter of law, it is barred under the Rooker-Feldman doctrine, 1

which deprived the district court of subject-matter jurisdiction. Second, if

construed as a motion for leave to amend, the district court denied Mitchell’s

motion for failure to offer any argument that an amended complaint would cure the

jurisdictional defect.

                                         * * *

       On appeal, Mitchell challenges the denial of his motion for reconsideration.

Our review of the denial of a Rule 60(b) motion does not extend to the correctness

of the underlying judgment. Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115

(11th Cir. 1993). Instead, we consider only whether the district court abused its

discretion. Id. Rule 60(b) relief is “an extraordinary remedy which may be

invoked only upon a showing of exceptional circumstances.” Griffin v. Swim-Tech

Corp., 722 F.2d 677, 680 (11th Cir. 1984).

       The district court properly denied Mitchell’s motion for reconsideration. He

was not entitled to any relief because the district court lacked jurisdiction to

invalidate a prior state-court judgment. Under the Rooker-Feldman doctrine,

federal district courts lack subject-matter jurisdiction over “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered



1
 The doctrine derives its name from two Supreme Court cases—Rooker v. Fid. Tr. Co., 263 U.S.
413 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                             3
                Case: 19-12586        Date Filed: 02/25/2020       Page: 4 of 4


before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Nicholson v. Shafe, 558 F.3d 1266, 1274 (11th

Cir. 2009) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005)).

       Mitchell does not dispute the application of Rooker-Feldman on appeal, and

thus has not demonstrated any “justification so compelling that the court was

required to vacate its order.” Cavaliere, 996 F.2d at 1115 (quotation omitted). We

therefore cannot conclude that the district court has abused its discretion, and

affirm the denial of Mitchell’s motion for reconsideration. 2

       AFFIRMED.




2
 Although Mitchell’s brief on appeal does not challenge the denial of his motion construed as a
motion for leave to amend his complaint, we also conclude that the district court did not abuse its
discretion in denying a request for leave to amend made several months after Mitchell filed his
complaint because he never submitted a proposed amended complaint or explained how an
amended complaint would rectify the jurisdictional defect discussed above. Thus, the court’s
denial was “justified by futility” because the complaint, if amended, would “still [be] subject to
dismissal.” Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir. 2004) (quotation
omitted).
                                                4